Item 9.01
(d) Exhibits
Exhibit 10.15


Pathfinder Bank


Supplemental Executive Retirement Plan
Participation Agreement


January 1, 2014


I, James A. Dowd, and Pathfinder Bank hereby agree, for good and valuable
consideration, the value of which is hereby acknowledged, that I shall
participate in the Supplemental Executive Retirement Plan (“Plan”) established
as of January 1, 2014, by Pathfinder Bank, as such Plan may now exist or
hereafter be modified, and do further agree to the terms and conditions thereof.


I understand that I must execute this Supplemental Executive Retirement Plan
Participation Agreement (“Participation Agreement”) as well as notify the
Administrator of such execution in order to participate in the Plan.  The
provisions of the Plan are incorporated herein by reference.  In the event of an
inconsistency between the terms of this Participation Agreement and the Plan,
the terms of the Plan shall control.  Any elections that I may make in this
Participation Agreement must be made on my initial entry into the Plan.


The following provisions relate to a determination of my Account Balance under
the Plan.


Benefit Age My Benefit Age is age [65].


Annual Contribution   Each year, effective as of the last day of the calendar
year, I understand that the Bank shall make a contribution to my account equal
to $25,000.


Discretionary Contribution   In the sole discretion of the Board, a
Discretionary Contribution may be allocated to my account from time to
time.  Any Discretionary Contribution allocated to my account shall become a
part of my Account Balance and shall be subject to the vesting rate set forth
below.


Vesting Rate   Fully Vested (100%)
 


Distribution Upon Attainment of Benefit Age  I understand that within 30 days of
attainment of my Benefit Age, I shall be entitled to my Account Balance,
calculated in accordance with all relevant provisions of the Plan.  My Account
Balance will be in a Lump Sum payment unless I elect otherwise by checking the
box below.


 
X
In lieu of a lump sum payment, I elect Annual Installments for 10 Years (not to
exceed 10 years)



 
 

--------------------------------------------------------------------------------

 
Separation from Service On or After Benefit Age  I understand that if I retire
on or after attainment of my Benefit Age, I shall be entitled to my Account
Balance, calculated in accordance with all relevant provisions of the Plan.  My
Account Balance will be paid within 30 days after my retirement (unless I am a
“Specified Employee” as defined in the Plan) in a Lump Sum payment unless I
elect otherwise by checking the box below.


 
X
In lieu of a lump sum payment, I elect Annual Installments for 10 Years (not to
exceed 10 years)



Separation from Service Prior to Benefit Age  If I have a vested Account Balance
at the time of my voluntary or involuntary Separation from Service without Cause
(as defined in the Plan) prior to attainment of my Benefit Age (other than due
to Death or Disability or a Change in Control), I shall be entitled to the
vested portion of my Account Balance, calculated in accordance with all relevant
provisions of the Plan.  My Account Balance will be paid within 30 days after my
Separation from Service (unless I am a “Specified Employee” as defined in the
Plan) in a Lump Sum payment unless I elect otherwise by checking the box below.


 
X
In lieu of a lump sum payment, I elect Annual Installments for 10 Years (not to
exceed 10 years)



Termination for Cause  I understand that if I have a Termination for Cause, my
entire Account Balance under this Plan shall be forfeited.


Death Benefit  In the event of my death prior to Separation from Service, my
Beneficiary shall be entitled to a Death Benefit equal to my entire Account
Balance, calculated in accordance with the Plan and payable in a Lump Sum
payment within 30 days after my death.


Following a Change in Control


Change in Control Occurs Before Separation from Service.  I understand that if
there is a Change in Control and I have an involuntary Separation from Service
or resign for Good Reason, I will be entitled to my entire Account Balance
calculated as set forth in Section 2.4 of the Plan.  My Account Balance shall be
paid within 30 days after my Separation from Service (unless I am a “Specified
Employee” as defined in the Plan) in a Lump Sum payment.  I understand that if
there is a Change in Control and I voluntarily terminate employment (other than
for Good Reason), I will be entitled only to the vested portion of my Account
Balance, calculated without regard to the Change in Control.


Change in Control Occurs After Separation from Service.  In the event a Change
in Control occurs following my Separation from Service and while I am receiving
my Account Balance in the form of Installment Payments, I can elect to have the
remaining payments paid in the form of a Lump Sum Payment by checking the box
below.


X       I elect to have the remaining payments paid in a Lump Sum.


If I am a “Specified Employee” (as defined in the Plan) at the time of my
Separation from Service (for reasons other than death or Disability), my Account
Balance hereunder shall be held by the Company and distributed to me commencing
on the first day of the seventh month following my Separation from Service.


 
2

--------------------------------------------------------------------------------

 
Disability While Employed  I understand that in the event of my Disability prior
to my Benefit Age, I will be entitled to the Disability Benefit equal to my
entire Account Balance calculated as set forth in the Plan.  My Disability
Benefit will be paid in a Lump Sum payment within 30 days after my Disability
determination unless I elect otherwise by checking the box below.


X       I elect Annual Installments for 10 Years (not to exceed 10 years)


My Disability Benefit shall be payable:


 
X
Upon the determination of my Disability



q  
Upon the attainment of my Benefit Age





This Participation Agreement shall become effective upon execution below by me
as the Executive and by a duly authorized officer of Pathfinder Bank.




Dated this 24th day of February, 2014.






EXECUTIVE                                                                        Pathfinder
Bank
/s/ James A.
Dowd                                                             By: /s/ Thomas
W. Schneider
                                                                                             
Duly Authorized Officer of the Bank
 